COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
 ROSA SERRANO                                                   No. 08-12-00186-CV
 D/B/A THE LENS FACTORY                         '
                                                                    Appeal from
                        Appellant,              '
                                                                 327th District Court
 v.                                             '
                                                              of El Paso County, Texas
                                                '
 PELLICANO BUSINESS PARK LLC,
                                                '             (TC # 2012-DCV-02335)
                        Appellee.


                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed because another appeal from the same judgment is pending. The Court is also

considering Rosa Serrano’s motion to continue with the appeal.

       An appeal is presently pending in cause number 08-12-00101-CV styled Rosa Serrano v.

Pellicano Business Park, LLC. In that case, Serrano, pro se, is appealing from a final judgment

dismissing her suit in cause number 2012-DCV-02335. The trial court denied Serrano’s motion

for new trial on May 2, 2012 and Serrano filed a new notice of appeal which this Court filed and

assigned cause number 08-12-00186-CV. After obtaining a copy of the trial court’s May 2, 2012

order and reviewing the record in cause number 08-12-00101-CV, the Court instructed the Clerk

to send Serrano a letter notifying her that the appeal would be dismissed because the trial court’s

May 2, 2012 order is not separately appealable. Any issues Serrano wishes to raise related to the

trial court’s ruling on the motion for new trial can be raised in cause number 08-12-00101-CV.

We therefore deny as moot Serrano’s motion to continue with the appeal and dismiss the appeal.
July 31, 2012                        ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.